UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1175



STEPHEN W. KENDRICK,

                                            Plaintiff - Appellant,

          versus


HENRY COUNTY PUBLIC SERVICE AUTHORITY; JAMES
G. MCINERNEY, Individually and in his official
capacity as Public Service Authority Board
Chairman; MARY RAY CARTER, Individually and in
her official capacity as Public Service
Authority Board Member; LARRY N. TURNER,
Individually and in his official capacity as
Public Service Authority Board Member; KATHRYN
REA, Individually and in her official capacity
as Public Service Authority Board Member;
GERALD LAWICKI, Individually and in his
official capacity as Public Service Authority
Board Member; DAVID DAVIS, Individually and in
his official capacity as Henry County Board of
Supervisors     Chairman;     FRANCES    ZEHR,
Individually and in his official capacity as
former Member of Henry County Board of
Supervisors; MIKE SIEDLE, Individually and in
his capacity as former Member of Henry County
Board of Supervisors; HENRY COUNTY, VIRGINIA,
an unincorporated district and political
Subdivision of the Commonwealth of Virginia,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-04-14-4)
Argued:   October 25, 2005             Decided:     December 2, 2005


Before WIDENER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: James Broome Thorsen, THORSEN & SCHER, L.L.P., Richmond,
Virginia, for Appellant. Carlene Booth Johnson, PERRY & WINDELS,
Dillwyn, Virginia; Martha White Medley, DANIEL, VAUGHAN, MEDLEY &
SMITHERMAN, P.C., Danville, Virginia, for Appellees. ON BRIEF: W.
Reilly Marchant, MARCHANT, THURSTON, HONEY & BLANKS, L.L.P.,
Richmond, Virginia, for Appellant.    M. Brent Saunders, DANIEL,
VAUGHAN, MEDLEY & SMITHERMAN, P.C., Danville, Virginia, for
Appellees Henry County, Virginia, David Davis, Frances Zehr, and
Mike Siedle.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Stephen Kendrick appeals three orders from the district court

that dismissed, either on a motion to dismiss or motion for summary

judgment, all of his claims brought under 42 U.S.C. § 1983 against

Henry County Public Service Authority, James McInerney, Kathy Rea,

Larry Turner, Mary Carter, Gerald Lawicki, David Davis, Frances

Zehr, Mike Siedle, and Henry County, Virginia in connection with

the termination of his employment at the Henry County Public

Service Authority. After reviewing the record and hearing argument

from counsel, we find no reversible error in any of the decisions

by the district court below.      Accordingly, we affirm for the

reasons stated by the district court. See Kendrick v. Henry County

Public Serv. Auth., et al., No. 4:04-CV-14 (W.D. Va. Jan. 27,

2005); Kendrick v. Henry County Public Serv. Auth., et al., No.

4:04-CV-14 (W.D. Va. Nov. 30, 2004); Kendrick v. Henry County

Public Serv. Auth., et al., No. 4:04-CV-14 (W.D. Va. Jul. 29,

2004).

                                                          AFFIRMED




                                3